FILED
                              NOT FOR PUBLICATION                           OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARMANDO AGUILAR-ZUNIGA, a.k.a.                    No. 12-71565
Armando Aguilar, a.k.a. Pedro Gonzalez-
Martinez,                                         Agency No. A095-795-951

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Armando Aguilar-Zuniga, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his application for cancellation of removal. Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due

process violations. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Aguilar-Zuniga failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See id.

      We reject Aguilar-Zuniga’s contention that the agency’s decision violated

his children’s due process rights. See Urbano de Malaluan v. INS, 577 F.2d 589,

594 (9th Cir. 1978); see also Morales-Izquierdo v. DHS, 600 F.3d 1076, 1091 (9th

Cir. 2010) (holding that “lawfully denying [the alien parent immigration relief]

does not violate any of his or his family’s substantive rights protected by the Due

Process Clause”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    12-71565